Citation Nr: 1746867	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a video conference hearing before the undersigned Veterans Law Judge in November 2016.  While such hearing was held, the Veteran was too ill to attend, but his representative presented argument in support of the Veteran's claim.  

The case was previously before the Board in January 2017 when, in part, the matter on appeal was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hip disability is not related to and did not have its onset in service, and was not caused by or aggravated by his service-connected disability.  


CONCLUSION OF LAW

Service connection for a bilateral hip disability, including as secondary to service-connected lumbar spine disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a bilateral hip disability, claimed as secondary to his service-connected lumbar spine disability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The Veteran's service treatment records are silent for any complaints, treatment, findings, or diagnosis relating to his right or left hip, including on June 1967 Physical Evaluation Board report.  

Post-service treatment records include April 2015VA x-rays of the hips that revealed early arthritic changes in both hips.  

On March 2017 VA hip and thigh conditions examination, the Veteran reported the onset of issues with his hips was in 1967.  The examiner diagnosed early arthritic changes in both hips, citing to the April 2015 VA x-rays of the hips.  It was opined that it was less likely than not the Veteran's bilateral hip arthritis was proximately due to or the result of his service-connected lumbar spine disability.  The examiner stated that the x-rays in 2015 were consistent with aging, occupation, and body habitus.  The examiner also stated that reviewed medical literature did not support lumbar stenosis as the cause of arthritic changes of the hip.  It was further opined that the x-rays did not show arthritic changes which are beyond that expected for the Veteran's aging and do not support that the back condition in any way aggravated the mild hip arthritis beyond its natural progression.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to either hip.  Further, there is no evidence of arthritis of either hip (or any disability) in the first post-service year.  Moreover, there is no probative evidence that the Veteran's right and left hip disabilities are shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current right and left hip disabilities is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his right and left hip disabilities are secondary to his service-connected lumbar spine disability.  The only competent evidence in the record is that reflected in the March 2017 VA examination.  The examiner's opinion, provided above, was based upon a review of the Veteran's claims file, as well as medical literature, and provided by a professional competent to opine as to the etiology of the Veteran's right and left hip disabilities.  On this basis, the Board finds that the March 2017 VA examiner's opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a right and left hip disability as secondary to his service-connected lumbar spine disability.  

The weight of the competent medical evidence demonstrates that the Veteran's right and left hip disabilities began more than one year after his active service, and were not caused by any incident of service, to include as secondary to his service-connected lumbar spine disability.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  To the extent the Veteran contends that his right and left hip disabilities are secondary to his service-connected lumbar spine disability, while veterans are competent to opine as to some medical matters, including that his hip pain began after injuring his back, the Veteran's contention is a matter beyond lay observation and he is not shown to have the medical expertise to provide an opinion in this matter.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a bilateral hip disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


